DETAILED ACTION
This is a response to the Applicants' filing on 11/04/21. In virtue of this filing, claims 1-21 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Adam et al (US Pub. No: 2019/0110406).
Regarding claim 1, Adam et al disclose at least of one as shown in figures 9-11 that, a lighting system comprising: a control unit (CPU(1018))) configured to be coupled to a light-emitting diode (LED) array and an LED driver(106), the control unit (CPU)configured to: receive LED signals to control the LED array, translate the LED signals into dimmer control signals, receive power(1004) for the LED array from the LED driver(1006), and provide the power to the LED array based on the dimmer control signals; and obviously disclose or capable of performing that, a dimmer emulator(DMX and I2c) coupled to the control unit(CPU), the dimmer emulator(DMX and I2C) configured to act as a variable constant-voltage to provide to the LED driver a constant output voltage that is dependent on the dimmer control signals. Paragraphs [0094-0111].

Regarding claim 10, Adam et al disclose wherein the control unit (CPU)is configured to determine, based on the LED signals, a correlated color temperature (CCT) value and a distance (Duy) value of a temperature of the LED array from a black-body line (BBL) of one or more groups of individual colors of LEDs within the LED array.
Regarding claim 11, Adam et al disclose wherein the control unit includes at least one of:
a lookup table (LUT), the control unit configured to compare the LED signals to the LUT to determine the CCT value and the Duy value, or an algorithm configured to correlate values of the LED signals with corresponding values of the CCT value and the Duy value. Paragraph [0127].
Regarding claim 12, Adam et al disclose  at least one of figures 10-13 , further comprising: the LED array; a light-engine enclosure containing the control unit and LED array; and the LED driver(1004), the LED driver configured to receive the constant output voltage from the dimmer emulator (DMX and I2c) and provide, in response, a pre-determined amount of current to the LED array via the control unit, the LED driver geographically remote from the light-engine enclosure.
Regarding claim 13, Adam et al disclose in figure 10 that, further comprising: the LED array; the LED driver, the LED driver(1004) configured to receive the constant output voltage from the dimmer emulator (DMX and I2c) and provide, in response, a pre-determined amount of current to the LED array via the control unit; and a light-engine enclosure containing the control unit, LED array, and the LED driver.
Regarding claim 14, Adam et al disclose wherein the control unit includes a hybrid LED driving-circuit for correlated color temperature (CCT) value and a distance (Duy) value tuning of the LED array, 
Regarding claim 20, Adam et al disclose at least one of figures 9-13 that, a light-engine enclosure comprising: a light-emitting diode (LED) array; a LED driver(1004)(see figure 10); a control unit (CPU) coupled to the LED array and the LED driver, the control unit (CPU)configured to be coupled to an LED driver, the control unit (CPU) configured to: receive LED signals to control the LED array, translate the LED signals into dimmer control signals, receive power for the LED array from the LED driver, and provide the power to the LED array based on the dimmer control signals; and obviously disclose or capable of performing that, a dimmer emulator (DMX and I2C) coupled to the control unit(CPU), the dimmer emulator configured to act as a variable constant-.

Allowable Subject Matter
Claims 2-8, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
 
/Minh D A/
Primary Examiner
Art Unit 2844